                 Case 1:18-cv-04252-LLS Document 106 Filed 10/14/20 Page 1 of 1
                        .. L
                       ,,
[, .... RI GI
                                          MEMO ENDORSED
    COVINGTON                                                                  Covington & Burling LLP
                                                                               One CityCenter
    BEIJING     BRUSSELS    DUBAI    JOHANNESBURG    LONDON
                                                                               850 Tenth Street, NW
    LOS ANGELES       NEW YORK      SAN FRANCISCO   SEOUL
                                                                               Washington, DC 20001•4956
    SHANGHAI      SILICON VALLEY     WASHINGTON
                                                                               T + l 202 662 6000

                                                                               October 9, 2020
    TI1e Honorable Louisl\J jtanton
    United States District io~rt for the Southern District of New York
    Daniel Patiick Moynihan United States Comthouse
    500 Pearl Street, Courtroom 21-C                                                                                      .                      J
    NewYork,NewYork10007                                                                                         \ ~ v;..~vM
                                                                                                                                         ·t.:.h-'4
                 Re: Innovatus Capital Partners, LLC, v. Neuman et. al. (1:18-cv-04252)                                 b~ \I            J
       Dear Judge Stanton:                                                                            ,.., Jv .
                                                                                                       ,v""
                                                                                                                      1  J.,,)."
                                                                                                                            .A
                                                                                                                                -J.,""14'°
           I write on behalf of Defendants Jonathan Neuman, Anthony Mitchell, Ritz Advisors LLC~ ~ ~t
    Greg Williams, Daryl Clark, and Amanda Zachman (together, "Defendants") to respectfully                ·                .(,
    request permission to file under seal Defendants Memorandum of Law in Support of Defendants                    •!'t,J, 0
    Motion for Summary Judgment, Defendants Statement of Material Facts and Exhibits 12-15,                            sJ~v       J
    and 17-19 1 attached thereto (collectively, the "Motion for Summary Judgment Filing") ~ . ,                  ~.;.." •
    containing Protected Material under the Protective Order (No. 18-04253 Dkt. No. 75).                  ~             -A" ~
                                                                                                 tk,"t              ~·~1··
           Although there is a presumption in favor or public access to judicial documents, a~l:Jurt # ~ ~ .'.J1~ '
    may seal judicial documents if "closure is essential to preserve the higher values and closure is              q· J
    narrowly tailored to serve that interest." Lugosch v. PlJramid Co. of Onondaga, 435 F.3d no,~~_..~ ,h ""
    120 (2d Cir. 2006). Defendants' Motion for Summary Judgment Filing refers to, quotes, and              ~·
    contains information that lias been designated by the Plaintiff, Innovatus Capital Partners, LLC,                 f/t.:r-'      _.
    as "CONFIDENTIAL" under the Protective Order. Id. at 2. The Protective Order further                      ~F          !     ,
    provides: "Where any Confidential or Highly Confidential Mate1ials, or Information derived'"~                  "J, ,~
    therefrom, is included in any motion or other proceeding in this Proceeding, the Parties and any~~                          ·
    involved non-party shall follow the procedures outlined in Fed. R. Civ. P. 5.2, the Standing         _                  f ~'-
    Order Regarding Electronic Filing Under Seal in Civil and Miscellaneous Cases dated DecemberJ ~
    19, 2019, and the Individual Rules of Practice issued of the Court, or any Standing Procedural             , f.                 s~
    Order subsequently issued by the Court." Id. at 11.                                               °'-"<,,&, J.. ..,t t 1.1 .
                                                                                                    ~·~ l.! ;~
            Accordingly, Defendants respectfully request the Court's pem1ission to file its Motion fOf"'d--
       Summary Judgment Filing under seal.                                                      ~cttr''",n•"'-
   !I USDC' SD~Y                                      ,,1                                                             ~W ·
                                                         1
   I'. i DOCl \1ENT                                                             Sincerely,                        .       L. •'.,-ro--·
                                                                                                                                   L,.Jf"k
   l
   I oor
           ELECTRONICALLY FILED
                 i:                                                            s/Jason C. Raofield
                                                                               Jason C. Raofield
                                                                                                           /
                                                                                                           v~}              I'"' .,
                                                                                                                                1
                                                                                                                                         )..,0

   ·I ~ATE FILED: /o/;'ffV                           .                                                                1()

                                                                                                                              ~~JC/~~
                                                                                                                  ~                              .
       1
           If the court is not inclined to allow for the exhibits to be filed under seal, we note that Exhibit       1 •      >u-J"'"(4A,
       21 contains names and birthdates, and would thus suggest this material be redacted.                       }o ·'QA
                                                                                                       f\/',A-                  t,.i..5
